     Case: 1:18-cv-05492 Document #: 49 Filed: 01/16/19 Page 1 of 7 PageID #:445




                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and on
 behalf of all others similarly situated,

                       Plaintiff,                  Case No. 1:18-cv-5492

        v.                                         Magistrate Judge Sunil R. Harjani

 JONES LANG LASALLE AMERICAS
 (ILLINOIS), LP,

                       Defendant.


                             JOINT INITIAL STATUS REPORT

1.     Description of Claims and Relief Sought.

       A.      Describe the claims and defenses raised by the pleadings, including the basis
               for federal jurisdiction.

       Plaintiff, individually and on behalf of all other tenants and subtenants in Defendant’s

Chicago Loop commercial buildings who incurred moving expenses or hired contractors to make

improvements in their properties in the past four years, brings claims as a Class Action under the

Racketeer Influenced and Corrupt Organizations Act (“RICO”). Plaintiff claims in its individual

capacity and on behalf of the putative class that Defendant violated 18 U.S.C. §1962(c) and 18

U.S.C. §1962(d) by allowing three labor unions to restrict access to its building by any non-union

contractors. Plaintiff believes such an agreement between the unions and Defendant violates the

National Labor Relations Act, 29 U.S.C. §158(e) as a type of “unfair labor practice,” a pact by an

employer and a union to “cease handling” or otherwise dealing with an entity because it is not

unionized (“hot cargo agreement”). Plaintiff further believes these actions also violate 18 U.S.C.

§1951 (The Hobbs Act), as Defendant denied access into its buildings and loading docks for non-

union movers, tradesmen and contractors, effectively barring Plaintiff from using their
       Case: 1:18-cv-05492 Document #: 49 Filed: 01/16/19 Page 2 of 7 PageID #:445




services. Plaintiff alleges these are acts of racketeering pursuant to 18 U.S.C. §§1961(1)(B) and

(C).

         Defendant has moved to dismiss Plaintiff’s complaint on two grounds. See Dkt. 31. First,

pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant asserts Plaintiff’s complaint fails

to state a claim upon which relief can be granted under RICO, based on its belief that Plaintiff has

not and cannot adequately allege (1) the predicate violations of other statutes necessary to sustain

its RICO claims and (2) that Defendant conducted the affairs of the alleged RICO enterprise.

Second, pursuant to Rule 12(b)(1), Defendant asserts Plaintiff’s complaint lacks subject-matter

jurisdiction, because Plaintiff does not have Article III standing to assert its claims. Plaintiff’s

purported injury is not fairly traceable to the alleged actions of Defendant or redressable by a

decision in Plaintiff’s favor. These grounds for dismissal are detailed in Defendant’s briefing in

support of its pending motion. See Dkt. 32, 41, 45.

         This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 18 U.S.C. § 1964(c) on the

basis of federal question jurisdiction, as both Counts of the complaint assert violations of RICO,

18 U.S.C. § 1961, et seq.

         B.     State the relief sought, including an itemization of damages.

         Plaintiff alleges it was damaged by being required to pay significantly above comparable

market rates for construction and moving services because of Defendant’s requirement and

agreement with the three labor unions that Plaintiff and class members only use more expensive

union services for moving and construction. Pursuant to 18 U.S.C. §1964(c), Plaintiff seeks treble

damages, attorney’s fees, costs, and pre-judgment interest. Plaintiff also seeks a preliminary and

permanent injunction prohibiting Defendant from continuing to enforce its union-only

policy. Additionally, Plaintiff seeks class certification pursuant to Federal Rule of Civil

Procedure, Rule 23(b)(2) and (b)(3).
                                                 2
     Case: 1:18-cv-05492 Document #: 49 Filed: 01/16/19 Page 3 of 7 PageID #:445




        The individual Plaintiff seeks damages under 18 U.S.C. §1964(c) for estimated

overcharges exceeding $46,000.00, along with treble damages, reasonable attorneys’ fees and

costs, and pre-judgment interest. Plaintiff is unable to provide a precise itemization of class wide

damages until the completion of discovery. However, Plaintiff seeks similar damages on behalf

of all tenants in JLL Chicago Loop buildings who either contracted for work in their space and/or

moved at any time in the past four years (from the date of the filing of the complaint).

2.      Referral Cases.

        On October 18, 2018, in accordance with the provisions of 28 U.S.C. § 636(c), the parties

voluntarily consented to have Magistrate Judge Sheila M. Finnegan conduct any and all further

proceedings in this case, including trial, and order the entry of a final judgment. See Dkt. 28.

3.      Discovery Schedule.

        No discovery cut-off dates have been set yet.

        A.       Mandatory Initial Discovery Pilot Project.

        On October 16, 2018, following the parties’ joint request to stay all mandatory initial

discovery responses until a ruling on Defendant’s motion to dismiss (see Dkt. 23 at 4), Judge

Andrea R. Wood issued an order striking the parties’ obligations to provide mandatory initial

discovery until further order of the Court, subject to reconsideration by the magistrate judge upon

the then-anticipated reassignment.1 See Dkt. 26. On October 22, 2018, this case was reassigned

to Judge Finnegan (Dkt. 30), who did not issue any order regarding mandatory initial discovery.

        B.       Fact discovery.

        The parties request that all discovery in this matter be stayed pending the Court’s ruling on

Defendant’s motion to dismiss. Should the Court deny Defendant’s motion to dismiss, the parties



1
  Prior to this order, the parties’ respective mandatory initial discovery responses were due November 14, 2018 and
respective disclosures of ESI were due November 24, 2018.
                                                         3
     Case: 1:18-cv-05492 Document #: 49 Filed: 01/16/19 Page 4 of 7 PageID #:445




propose completing fact discovery nine (9) months from the date the Court rules on the motion.

       C.      Expert discovery.

       The parties believe it is premature to determine whether they will need expert discovery.

If such discovery is needed, the parties propose that they disclose their experts within sixty (60)

days following the completion of fact discovery.

4.     Consideration of Issues Concerning ESI.

       The parties believe discovery may encompass ESI. At this time, the parties are not aware

of any disagreements regarding disclosure or discovery of ESI, but will meet and confer regarding

any such issues as soon as practicable in accordance with the Seventh Circuit Electronic Discovery

Committee’s Principles Relating to the Discovery of Electronically Stored Information.

       The parties intend to file a stipulation for entry of a proposed order governing the

production of ESI and treatment of confidential information. The proposed order will address the

parties’ agreement on the procedure for addressing the inadvertent disclosure of any material that

would be protected from disclosure pursuant to the attorney-client privilege, the work product

doctrine, or any other relevant privilege or doctrine.

5.     Settlement.

       A.      Describe the status of settlement discussions.

       The parties have not discussed the possibility of settlement at this time.

       B.      State whether the parties believe that a settlement conference would be
               productive at this time, and if not, briefly explain why.

       Given Defendant’s pending motion to dismiss, the parties do not believe that a settlement

conference would be productive at this time, but may request one at a later date.

6.     Magistrate Judge Consent.

       The parties consent to have Judge Harjani conduct all further proceedings in this case,

including trial and entry of final judgment, in accordance with 28 U.S.C. § 636(c) and Federal
                                                  4
       Case: 1:18-cv-05492 Document #: 49 Filed: 01/16/19 Page 5 of 7 PageID #:445




Rule of Civil Procedure 73.

7.        Pending Motions.

          Defendant’s motion to dismiss (Dkt. 31) is fully briefed2 and pending before the Court.

8.        Trial.

          Plaintiff requests a jury trial. See Dkt. 1 ¶¶ 61, 70. The date when the parties expect to be

ready for trial and the probable length of trial cannot be determined until the Court rules on any

motion(s) regarding class certification.

9.        Other Matters.

          The parties are not aware of other matters that should be brought to the Court’s attention

for scheduling purposes.



    Dated: January 16, 2019                                   Respectfully submitted,


    WACKER DRIVE EXECUTIVE SUITES,                            JONES LANG LASALLE AMERICAS
    LLC                                                       (ILLINOIS), LP
    /s/ James B. Zouras                                       /s/ Kevin F. Gaffney
         One of Its Attorneys                                     One of Its Attorneys

    Ryan F. Stephan                                           Philip A. Miscimarra
    James B. Zouras                                           Scott T. Schutte
    STEPHAN ZOURAS, LLP                                       Stephanie L. Sweitzer
    100 North Riverside Plaza, Suite 2150                     Kevin F. Gaffney
    Chicago, Illinois 60601                                   Heather J. Nelson
    Tel: 312.233.1550                                         MORGAN, LEWIS & BOCKIUS LLP
    Fax: 312.233.1560                                         77 West Wacker Drive
    rstephan@stephanzouras.com                                5th Floor
    jzouras@stephanzouras.com                                 Chicago, IL 60601
                                                              Tel: 312.324.1000
    Howard W. Foster                                          Fax: 312.324.1001
    Matthew A. Galin                                          philip.miscimarra@morganlewis.com
    FOSTER PC                                                 scott.schutte@morganlewis.com

2
  On December 12, 2018, Plaintiff filed a motion for leave to file a sur-reply in further opposition to Defendant’s
motion to dismiss (Dkt. 42) and attached its proposed sur-reply as Exhibit A to the motion (Dkt. 42-1). Judge Finnegan
granted Plaintiff’s motion and further permitted Defendant to file a brief response to the sur-reply. See Dkt. 44. On
January 3, 2019, Defendant did so. See Dkt. 45.
                                                          5
   Case: 1:18-cv-05492 Document #: 49 Filed: 01/16/19 Page 6 of 7 PageID #:445




150 N. Wacker Drive, Suite 2150            stephanie.sweitzer@morganlewis.com
Chicago, Illinois 60606                    kevin.gaffney@morganlewis.com
Tel: 1.312.726.1600                        heather.nelson@morganlewis.com
hfoster@fosterpc.com
mgalin@fosterpc.com                        Attorneys for Defendant

Aaron R. Walner
THE WALNER LAW FIRM LLC
555 Skokie Boulevard, Suite 250
Northbrook, Illinois 60062
Tel: 1.312.371.2308
awalner@walnerlawfirm.com
walner@walnerlawfirm.com

Attorneys for Plaintiff




                                       6
    Case: 1:18-cv-05492 Document #: 49 Filed: 01/16/19 Page 7 of 7 PageID #:445




                                 CERTIFICATE OF SERVICE

       I certify that on the 16th day of January 2019, a true and correct copy of the foregoing

document was electronically filed with the Clerk of the Court using the Court’s CM/ECF system,

which will send notification to the following attorneys of record for Plaintiff:

                                         Ryan F. Stephan
                                         James B. Zouras
                                    STEPHAN ZOURAS, LLP
                              100 North Riverside Plaza, Suite 2150
                                      Chicago, Illinois 60601
                                       Tel: 1.312.233.1550
                                  rstephan@stephanzouras.com
                                   jzouras@stephanzouras.com

                                        Howard W. Foster
                                        Matthew A. Galin
                                           FOSTER PC
                                 150 N. Wacker Drive, Suite 2150
                                     Chicago, Illinois 60606
                                      Tel: +1.312.726.1600
                                      hfoster@fosterpc.com
                                      mgalin@fosterpc.com

                                       Aaron R. Walner
                                THE WALNER LAW FIRM LLC
                                555 Skokie Boulevard, Suite 250
                                   Northbrook, Illinois 60062
                                     Tel: +1.312.371.2308
                                 awalner@walnerlawfirm.com
                                  walner@walnerlawfirm.com

                                       Attorneys for Plaintiff

                                                                 /s/ Kevin F. Gaffney
